DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    MICHAEL ANTHONY IBARRA,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-116

                               [June 4, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert A. Belanger,
Judge; L.T. Case No. 562002CF003666A.

  Michael Anthony Ibarra, Bushnell, pro se.

  No brief required for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and GERBER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.